Mr. Justice Farmer, also dissenting: I agree with that part of the opinion of the court which holds that the provisions of the act authorizing the destruction of property are unconstitutional and void, and I agree with the dissenting opinion of Mr. Justice Duncan that those provisions are so interwoven with the other provisions of the act and are so material a part of it that it cannot be presumed the legislature intended that if those provisions were void the remainder of the act should be retained and enforced. It is my view, therefore, that the entire act should be held unconstitutional.